

113 S134 RS: Violent Content Research Act of 2013
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 262113th CONGRESS1st SessionS. 134[Report No. 113–126]IN THE SENATE OF THE UNITED STATESJanuary 24 (legislative day, January 3), 2013Mr. Rockefeller (for himself, Mr. Blumenthal, Mr. Coburn, Mr. Johanns, Mr. Heller, Ms. Klobuchar, and Mr. Pryor) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 17, 2013Reported by Mr.
			 Rockefeller, with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo arrange for the National Academy of Sciences to study
		  the impact of violent video games and violent video programming on
		  children.1.Short titleThis Act may be cited as the
			 Violent Content Research Act of
			 2013.2.Study; National
			 Academy of Sciences(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Federal Trade Commission, the
			 Federal Communications Commission, and the Department of Health and Human
			 Services, jointly, shall undertake to enter into appropriate arrangements with
			 the National Academy of Sciences to conduct a comprehensive study and
			 investigation of—(1)whether there is a connection between
			 exposure to violent video games and harmful effects on children; and(2)whether there is a connection between
			 exposure to violent video programming and harmful effects on children.(b)Contents of
			 study and investigation(1)Violent video
			 gamesThe study and
			 investigation under subsection (a) shall include—(A)whether the exposure listed under
			 subsection (a)(1)—(i)causes children to act aggressively or
			 causes other measurable harm to children;(ii)has a
			 disproportionately harmful effect on children already prone to aggressive
			 behavior or on other identifiable groups of children; and(iii)has a harmful
			 effect that is distinguishable from any negative effects produced by other
			 types of media;(B)whether any harm
			 identified under subparagraph (A)(i) has a direct and long-lasting impact on a
			 child's well-being; and(C)whether current or
			 emerging characteristics of video games have a unique impact on children,
			 considering in particular video games' interactive nature and the
			 extraordinarily personal and vivid way violence might be portrayed in such
			 video games.(2)Violent video
			 programmingThe study and
			 investigation under subsection (a) shall include—(A)whether the exposure listed under
			 subsection (a)(2)—(i)causes children to act aggressively or
			 causes other measurable harm to children;(ii)has a
			 disproportionately harmful effect on children already prone to aggressive
			 behavior or on other identifiable groups of children; and(iii)has a harmful
			 effect that is distinguishable from any negative effects produced by other
			 types of media; and(B)whether any harm
			 identified under subparagraph (A)(i) has a direct and long-lasting impact on a
			 child's well-being.(3)Future
			 researchThe study and investigation under subsection (a) shall
			 identify gaps in the current state of research which, if closed, could provide
			 additional information regarding any causal connection—(A)between exposure
			 to violent video games and behavior; and(B)between exposure
			 to violent video programming and behavior.(c)ReportIn
			 entering into any arrangements with the National Academy of Sciences for
			 conducting the study and investigation under this section, the Federal Trade
			 Commission, the Federal Communications Commission, and the Department of Health
			 and Human Services shall request the National Academy of Sciences to submit,
			 not later than 15 months after the date on which such arrangements are
			 completed, a report on the results of the study and investigation to—(1)Congress;(2)the Federal Trade
			 Commission;(3)the Federal
			 Communications Commission; and(4)the Department of
			 Health and Human Services.1.Short titleThis Act may be cited as the
			 Violent Content Research Act of
			 2013.2.Study; National
			 Academy of Sciences(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Federal Trade Commission, the
			 Federal Communications Commission, and the Department of Health and Human
			 Services, jointly, shall undertake to enter into appropriate arrangements with
			 the National Academy of Sciences to conduct a comprehensive study and
			 investigation of—(1)whether there is a connection between
			 exposure to violent video games and harmful effects on children that is
			 distinguishable from the effects of any other factors; and(2)whether there is a connection between
			 exposure to violent video programming and harmful effects on children that is
			 distinguishable from the effects of any other factors.(b)Contents of study and
			 investigation(1)Violent video
			 gamesThe study and
			 investigation under subsection (a) shall include—(A)whether the exposure listed under
			 subsection (a)(1)—(i)causes children to act aggressively or
			 causes other measurable harm to children;(ii)has a disproportionately
			 harmful effect on the behavior of children already prone to aggression or on
			 the behavior of other identifiable groups of children; and(iii)has a harmful effect on
			 children's behavior that is distinguishable from any negative effects produced
			 by other types of media;(B)whether any harm
			 identified under subparagraph (A)(i) has a direct and long-lasting impact on a
			 child's well-being; and(C)whether current or
			 emerging characteristics of violent video games have a uniquely harmful effect
			 on the behavior of children, considering in particular such games' concretely
			 interactive nature.(2)Violent video
			 programmingThe study and
			 investigation under subsection (a) shall include—(A)whether the exposure listed under
			 subsection (a)(2)—(i)causes children to act aggressively or
			 causes other measurable harm to children;(ii)has a disproportionately
			 harmful effect on the behavior of children already prone to aggression or on
			 the behavior of other identifiable groups of children; and(iii)has a harmful effect on
			 children's behavior that is distinguishable from any negative effects produced
			 by other types of media; and(B)whether any harm
			 identified under subparagraph (A)(i) has a direct and long-lasting impact on a
			 child's well-being.(3)Future
			 researchThe study and investigation under subsection (a) shall
			 identify gaps in the current state of research which, if closed, could provide
			 information regarding any causal connection—(A)between exposure to
			 violent video games and harmful effects on children's behavior; and(B)between exposure to
			 violent video programming and harmful effects on children's behavior.(c)ReportIn
			 entering into any arrangements with the National Academy of Sciences for
			 conducting the study and investigation under this section, the Federal Trade
			 Commission, the Federal Communications Commission, and the Department of Health
			 and Human Services shall request the National Academy of Sciences to submit,
			 not later than 15 months after the date on which such arrangements are
			 completed, a report on the results of the study and investigation to—(1)Congress;(2)the Federal Trade
			 Commission;(3)the Federal
			 Communications Commission; and(4)the Department of Health
			 and Human Services.December 17, 2013Reported with an amendment